  Case 19-34574-KRH             Doc 260      Filed 11/26/19 Entered 11/26/19 12:38:40                      Desc Main
                                            Document     Page 1 of 19



                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                    CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER
             ESTABLISHING PROCEDURES FOR THE SALE OF MISCELLANEOUS
                   ASSETS AND MEMORANDUM IN SUPPORT THEREOF

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”), by counsel, hereby moves (the “Motion”) this Court for

    entry of an order, pursuant to §§ 105 and 363 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (as

    amended, the “Bankruptcy Code”), authorizing and approving procedures by which, without the

    need for further Court approval, the Trustee may consummate, free and clear of liens, claims, and

    encumbrances certain sales of miscellaneous Estate assets of limited value, and in support of this

    Motion, the Chapter 7 Trustee respectfully represents as follows:




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 260     Filed 11/26/19 Entered 11/26/19 12:38:40             Desc Main
                                    Document     Page 2 of 19



                                         JURISDICTION

        1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of the Bankruptcy Code. Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the

 Debtor operated as a debtor-in-possession.

        5.      On the Petition Date, the Debtor filed its Omnibus Motion for Entry of an Order

 Authorizing LeClairRyan PLLC to (I) Reject Unexpired Leases and (II) Abandon Certain Property

 in Conjunction with Such Rejection, ECF No. 18, which motion included a request to abandon

 certain personal property (the “Initial Abandonment”). On September 12, 2019, the Debtor filed

 its Second Omnibus Motion for Entry of an Order Authorizing LeClairRyan PLLC to (I) Reject

 Unexpired Leases and (II) Abandon Certain Property in Conjunction with Such Rejection, ECF

 No. 69, which motion also included a request to abandon certain personal property (together with

 the Initial Abandonment, the “Abandonment”). On September 27, 2019, the Court entered the

 Order Authorizing LeClairRyan PLLC to (I) Reject Unexpired Leases and (II) Abandon Certain

 Property in Conjunction with Such Rejection, ECF No. 132, and Second Order Authorizing

 LeClairRyan PLLC to (I) Reject Unexpired Leases and (II) Abandon Certain Property in




                                                  2
Case 19-34574-KRH         Doc 260    Filed 11/26/19 Entered 11/26/19 12:38:40            Desc Main
                                    Document     Page 3 of 19



 Conjunction with Such Rejection, ECF No. 135 (collectively the “Rejection Orders”), which

 Rejection Orders authorized the Abandonment.

        6.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019 (the “September 26 Hearing”), the Court denied the Motion to Convert.

 However, per agreement between the Debtor, the United States Trustee, and ABL Alliance, LLLP

 (the “Lender”), the Debtor’s Case was converted to a case under Chapter 7 of the Bankruptcy

 Code on October 4, 2019 (the “Conversion Date”).

        7.      Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as trustee.

        8.      On the Conversion Date, the Chapter 7 Trustee filed the Trustee’s Motion for Use

 of Cash Collateral and Grant of Adequate Protection Related Thereto and Memorandum in

 Support Thereof (the “Cash Collateral Motion”). ECF No. 143. As indicated in the Cash

 Collateral Motion, the Lender has agreed that the Chapter 7 Trustee, on behalf of the Estate, may

 use under certain terms and conditions cash collateral to pay delineated expenses related to the

 Wind-down Operations (as hereafter defined). The Cash Collateral Motion has been granted on an

 interim basis pursuant to certain interim orders, ECF Nos. 151, 191, and 255 (collectively, as well

 as all subsequent orders, the “Cash Collateral Order”).

        9.      On the Conversion Date, the Chapter 7 Trustee also filed her Motion for Immediate

 Authority to Operate Certain Aspects of Debtor’s Business for a Limited Period and to Shorten

 Notice Thereof, and Memorandum in Support Thereof (the “Operation Motion”), ECF No. 144,

 in which she requested the immediate authority to operate the Wind-down Operations (as hereafter

 defined) to preserve the value of the Estate. Also on the Conversion Date, the Court entered the


                                                  3
Case 19-34574-KRH         Doc 260    Filed 11/26/19 Entered 11/26/19 12:38:40               Desc Main
                                    Document     Page 4 of 19



 Interim Order Authorizing Trustee to Operate Certain Aspects of Debtor’s Business for a Limited

 Period, ECF No. 155, granting the Immediate Authority sought in the Operation Motion, which

 authority was extended by Supplemental Order Authorizing Trustee to Continue to Operate

 Certain Aspects of Debtor’s Business for a Limited Period, ECF No. 196.

                                      RELIEF REQUESTED

        10.     Given the Abandonment that occurred pursuant to the Rejection Orders, the Trustee

 understood that there was no physical personal property remaining as of the Conversion Date.

 However, the Trustee has discovered that there is a small amount of miscellaneous personal

 property, such as office furniture, printers, other office equipment, and supplies, that remains.

        11.     Given that the Estate owns this small amount of excess, unused and/or underutilized

 assets, in conjunction with administering the Estate, the Chapter 7 Trustee has determined that it

 is in the best interests of the Estate to streamline the sales procedures for miscellaneous individual

 assets that are valued at $5,000.00 or less.

        12.     In accordance with the Miscellaneous Sales Procedures as hereafter defined, the

 Chapter 7 Trustee plans to sell such assets at prices not less than the assets’ orderly liquidation

 values less any administrative cost of carrying the same. In instances where the Chapter 7 Trustee

 proposes to sell individual assets for which appraisals have not been, or will not be, obtained, the

 Chapter 7 Trustee shall use as benchmarks (a) a specific asset’s net book value; (b) other applicable

 market value per various internet websites; or (c) other mechanisms to measure liquidation value.

 While the Chapter 7 Trustee envisions that the proposed sale price for assets sold pursuant to this

 Motion will not be less than ordinary liquidation value for the specific assets, if the Chapter 7

 Trustee believes that acceptance of a lesser purchase price is, in the exercise of her business

 judgment and discretion, in the best interest of the Estate, the Chapter 7 Trustee will request


                                                   4
Case 19-34574-KRH        Doc 260     Filed 11/26/19 Entered 11/26/19 12:38:40            Desc Main
                                    Document     Page 5 of 19



 approval of such sale in accordance with the Miscellaneous Sales Procedures hereafter defined.

         13.    Sales pursuant to this Motion will be relatively small, if not de minimus, in

 comparison to the scope of the Estate’s total assets. Nevertheless, said sales may constitute

 transactions that ordinarily would require Court approval pursuant to § 363(b)(1) of the

 Bankruptcy Code.

         14.    Requiring Court approval of each such miscellaneous transaction would be

 administratively burdensome to the Court and costly to the Estate, especially when viewed in the

 context of the relative size of the transactions. Therefore, to minimize the burdens and costs, the

 Chapter 7 Trustee hereby seeks the approval of the procedures described herein regarding the

 miscellaneous transactions falling within the described parameters (the “Miscellaneous Sales

 Procedures”). The Chapter 7 Trustee proposes to utilize the Miscellaneous Sales Procedures to

 obtain more expeditious and cost-effective review by interested parties, in lieu of Court approval,

 of the types of transactions described below. With regard to asset sale transactions that are not

 subject to the Motion, the Chapter 7 Trustee intends to request Court approval of such transactions

 on an individual basis pursuant to the procedures prescribed under § 363(b)(1) of the Bankruptcy

 Code.

               THE PROPOSED MISCELLANEOUS SALES PROCEDURES

 Transactions to Which the Sales Procedures Will Apply

         15.    The Miscellaneous Sales Procedures will apply to transactions involving proposed

 sales of any asset with a value of $5,000.00 or less. The value shall be determined by reference to

 any appraisal that the Estate has, or the “net book value” of any such asset to be sold, or by the

 Chapter 7 Trustee’s exercise of her sound business judgment after reasonable due diligence.

 Notice and Opportunity to Object


                                                 5
Case 19-34574-KRH         Doc 260     Filed 11/26/19 Entered 11/26/19 12:38:40             Desc Main
                                     Document     Page 6 of 19



        16.     After the Chapter 7 Trustee receives an acceptable offer contemplating a transaction

 that is subject to the Miscellaneous Sales Procedure (a “Proposed Transaction”), the Chapter 7

 Trustee will serve a notice of a Proposed Transaction (the “Transaction Notice”) by overnight

 service or electronic mail upon a) the Office of the United States Trustee (the “U.S. Trustee”); b)

 the Debtor’s known secured lenders including but not limited to the Lender; and c) all parties

 holding (or, to the Chapter 7 Trustee’s knowledge, asserting) liens on, or other interests in, the

 assets that are the subject of the Proposed Transaction (the “Lienholders” and each a

 “Lienholder”) (collectively, the “Interested Parties”).

        17.     The Transaction Notice will include the following information regarding the

 Proposed Transaction:

                    a) A description of the asset that is the subject of the Proposed Transaction and

                         its location;

                    b) The identity of the non-debtor party or parties to the Proposed Transaction

                         and any relationships of the party or parties with the Chapter 7 Trustee;

                    c) The identities of any parties holding liens on or other interests in the asset;

                    d) The major economic terms and conditions of the Proposed Transaction;

                    e) Any cost to be charged against the sale proceeds; and

                    f) Instructions consistent with the procedures set forth below regarding

                         potential objections to the Proposed Transaction.

        16.     Interested Parties will have three (3) business days from service of the Transaction

 Notice (the “Notice Period”) to object to the Proposed Transaction, pursuant to the objection

 procedures herein. If no objections are filed prior to the expiration of the Notice Period, the

 Interested Parties, including the Lienholders, by their silence will be deemed to have consented to


                                                   6
Case 19-34574-KRH         Doc 260    Filed 11/26/19 Entered 11/26/19 12:38:40               Desc Main
                                    Document     Page 7 of 19



 the Proposed Transaction and such Proposed Transaction, will be deemed final and fully

 authorized by the Court, at which time the Chapter 7 Trustee may proceed to consummate such

 sale. Furthermore, to the extent deemed appropriate or advisable to assist in the closing of any

 Proposed Transaction, the Chapter 7 Trustee may submit an order or series of orders authorizing

 the sale of any or all of the sales (even though the requirement of any such orders is waived) which

 order(s) need be entered only by counsel to the Chapter 7 Trustee.

        17.     Further, the Chapter 7 Trustee may consummate a Proposed Transaction prior to

 expiration of the applicable Notice Period if the Trustee obtains each Interested Party’s written

 consent to the Proposed Transaction.

        18.     Any objections to a Proposed Transaction must be (a) in writing, (b) state with

 specificity the ground for objection, (c) served by overnight or electronic mail on the Interested

 Parties and counsel to the Chapter 7 Trustee so as to be received prior to the expiration of the

 Notice Period, and (d) filed with the Court prior to the expiration of the Notice Period. If an

 objection to a Proposed Transaction is properly filed and served, then the Proposed Transaction

 may not proceed absent (a) withdrawal of the objection or (b) entry of an order of the Court

 specifically approving the Proposed Transaction.

        19.     Thereafter, the objecting party and the Chapter 7 Trustee shall attempt to resolve

 the objection on a consensual basis. If the parties are unable to reach a resolution of the objection,

 the Court will consider the Proposed Transaction and the objection at the next scheduled Omnibus

 Hearing (as proposed and defined in the Order Establishing Certain Notice, Case Management

 and Administrative Procedures (the “Case Management Order”), ECF No. 38, or at such other

 date permitted by the Court. Within three days prior to any such hearing, the objecting party shall

 notify a) the Court; b) the U.S Trustee, c) counsel for the Debtor’s known secured creditors; d)


                                                   7
Case 19-34574-KRH           Doc 260    Filed 11/26/19 Entered 11/26/19 12:38:40             Desc Main
                                      Document     Page 8 of 19



 Lienholders, if any; and e) counsel for the Chapter 7 Trustee of the intent to pursue the objection

 at such hearing or counsel for the Chapter 7 Trustee shall notify the Court, the U.S. Trustee, and

 counsel for the objecting party of her intent to request approval of the Proposed Transaction at

 such hearing.

 Effects of Sale

        20.        All buyers will take assets sold by the Chapter 7 Trustee pursuant to the

 Miscellaneous Sales Procedures “as is” and “where is,” without any representation or warranties

 from the Debtor as to the quality or fitness of such assets for either its intended or any particular

 purposes. Buyers, however, will take title to the assets free and clear of liens, claims, encumbrances

 and other interests, pursuant to § 363(f) of the Bankruptcy Code.

        21.        Any existing liens, claims, encumbrances, and other interests will attach to the net

 proceeds of any sale pursuant to the Miscellaneous Sales Procedures. Sale proceeds received by

 the Chapter 7 Trustee in connection with any sale pursuant to the Miscellaneous Sales Procedures

 will be placed in the Estate’s operating account to be used consistent with the Cash Collateral order

 or as otherwise ordered by the Court.

                                         BASIS FOR RELIEF

        22.        Section 363(b)(1) of the Bankruptcy Code provides “The Trustee, after notice and

 a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

 estate.” Section 105(a) of the Bankruptcy Code provides in relevant part “[t]he Court may issue

 any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 title. 11 U.S.C. § 105(a).




                                                    8
Case 19-34574-KRH         Doc 260    Filed 11/26/19 Entered 11/26/19 12:38:40               Desc Main
                                    Document     Page 9 of 19



        23.     A sale of assets of a debtor should be authorized pursuant to § 363 of the

 Bankruptcy Code if a sound business purpose exists for doing so. See, e.g., Stephens Indus., Inc.

 v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); In re Lionel Corp., 722 F.2d 1063 (2d. Cir. 1983).

        24.     In this Case, the Chapter 7 Trustee submits that adequate business justification

 merits judicial approval of the Miscellaneous Sales Procedures. Unless the miscellaneous assets

 are sold, the Estate will be burdened with the costs of maintaining them, which will be a continuing

 cash drain upon the estate. Requiring Court approval of each such miscellaneous transaction would

 be administratively burdensome to the Court and costly to the Estate, especially when viewed in

 the context of the relative size of the transactions. Accordingly, a sale of the miscellaneous assets

 in accordance with the Miscellaneous Sales Procedures will be a benefit to the Estate and the

 Debtor’s creditors.

        25.     Bankruptcy Rule 2002(a)(2) requires that notice of a sales or lease motion be

 provided at least twenty-one (21) days prior to the proposed use, “unless the court for cause shown

 shortens time or directs another method of giving notice.” Fed. R. Bankr. P. 2002(a)(2); see also

 Fed. R. Bankr. P. 9006(c). These notice and hearing requirements of § 363(b)(1) are met if the

 notice and opportunity for hearing that are given are appropriate in the particular circumstances.

 See 11 U.S.C. § 102(1)(A) (defining “after notice and a hearing”). Moreover, courts are authorized

 to limit notice of sales and uses of property outside of the ordinary course of the debtor’s business,

 even without a prior showing of cause, to any official committee appointed under § 1102 of the

 Bankruptcy Code and any creditor or equity holder requesting notice. Fed. R. Bankr. P. 2002(i).

        26.     When determining whether notice is appropriate under the circumstances for

 purposes of § 102(1)(A) of the Bankruptcy Code, it is “guided by fundamental notions of

 procedural due process.” In re Lomas Fin. Corp., 212 B.R. 46, 54 (Bankr. D. Del. 1997). Due


                                                   9
Case 19-34574-KRH         Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                  Desc Main
                                 Document    Page 10 of 19



 process “requires that any notice is ‘reasonably calculated, under all the circumstances, to apprise

 interested parties of the pendency of the action and afford them an opportunity to present its

 objections’” Id. (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314

 (1950)); In re Grand Union Co., 204 B.R. 864, 871 (Bankr. D. Del. 1997).

        27.     To permit the timely purchase of valuable but relatively small-value assets and to

 maximize such value, the Trustee seeks the adoption of the Miscellaneous Sales Procedures. The

 Chapter 7 Trustee believes that these procedures will accommodate the orderly and timely

 consummation of such transactions, and that under the circumstances the usual process of

 obtaining Court approval of each transaction that would be the subject of the Miscellaneous Sales

 Procedures will be unnecessarily burdensome on the Court and the Estate. Moreover, the Chapter

 7 Trustee believes that the usual sale process pursuant to Bankruptcy Code § 363 may hinder the

 Chapter 7 Trustee’s ability to take advantage of sale opportunities that may be available only for

 a limited time. Therefore, the Chapter 7 Trustee proposes to streamline the process and shorten the

 applicable notice periods as proposed herein.

        28.     The Interested Parties represent the key parties in interest who should receive notice

 of any Proposed Transaction, in light of (a) their duties relating to the Chapter 7 case (the U.S.

 Trustee), or (b) their interests in the assets at issue (the Lienholders). The shortened notice

 provisions of the Miscellaneous Sales Procedure will make the transaction consummation process

 as efficient as possible, while preserving fully the rights of Interested Parties. Hence, the limiting

 of service of the Transaction Notices to the Interested Parties is justified under the circumstances.

        29.     Moreover, sales outside the ordinary course of business may be authorized without

 an actual hearing if no party in interest timely requests an actual hearing. 11 U.S.C. § 102(1)(B)(i).

 As due process is satisfied if parties are given “an opportunity to present its objections,” Mullane,


                                                  10
Case 19-34574-KRH         Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                   Desc Main
                                 Document    Page 11 of 19



 339 U.S. at 314, the Trustee believes that the Miscellaneous Sales Procedure comports with the

 due process requirements by providing ample opportunity to present objections and request a

 hearing.

                                               NOTICE

        30.     Notice of this Motion will be given to: (i) the Office of the United States Trustee

 for the Eastern District of Virginia; (ii) the Debtor’s secured creditors as identified by the Debtor;

 (iii) the Debtor’s 20 Largest Unsecured Creditors; and (iv) all parties requesting service of

 pleadings in the Bankruptcy Case who receive ECF notices in this Case. The Chapter 7 Trustee

 submits that, under the circumstances, no other or further notice of the Motion is required.

        WHEREFORE, the Chapter 7 Trustee respectfully requests that the Court enter an order,

 substantially in the form attached hereto as Exhibit A: (i) authorizing the Chapter 7 Trustee to sell

 certain individual assets in accordance with the Miscellaneous Sales Procedures outlined herein;

 (ii) reducing, if necessary, any notice period; and (iii) granting such other and further relief as the

 Court may deem proper.


                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: November 26, 2019               By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         DTabakin@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                                   11
Case 19-34574-KRH         Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                 Desc Main
                                 Document    Page 12 of 19




                                  CERTIFICATE OF SERVICE

          Pursuant to the Local Rules of this Court, I certify that on this 26th day of November 2019,
 a true copy of the foregoing Motion, was sent electronically to: (a) the Office of the United States
 Trustee; (b) the Debtor’s 20 Largest Unsecured Creditors; (c) all known secured creditors from the
 Debtor’s Official Form 106D; (d) the Core Parties and 2002 List as defined in the Order
 Establishing Certain Notice, Case Management, and Administrative Procedures, ECF No. 38; and
 (e) all parties requesting service of pleadings in this Case (as indicated on Schedule A attached to
 the Court filed copy of this Motion).

                                                     /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  12
Case 19-34574-KRH   Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40   Desc Main
                           Document    Page 13 of 19




                             SCHEDULE A
       Case 19-34574-KRH                  Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40               Desc Main
                                                 Document    Page 14 of 19
                                                        Page White Farrer Limited            Robert B. Van Arsdale, Esquire
    Matrix One Riverfront Plaza LLC
                                                      Bedford House, 21 John Street         Office of the United States Trustee
        CN 4000 Forsgate Drive
                                                      Holborn, London WC1N 2BF              701 East Broad Street, Suite 4304
          Cranbury, NJ 08512
                                                             United Kingdom                  Richmond, Virginia 23219-1885
     farias@matrixcompanies.com
                                                      david.roberts@pagewhite.com           Robert.B.Van.Arsdale@usdoj.gov



          Super-Server, LLC                                                                          Tyler P. Brown
    707 East Main Street, Suite 1425                       Thomson West-6292                   Hunton Andrews Kurth LLP
      Richmond, Virginia 23219                                 P.O. Box 629                       951 East Byrd Street
        cjohnson@proxios.com                           Carol Stream, IL 60197-6292                Richmond, VA 23219
        kcrowley@clrbfirm.com                                                                   tpbrown@huntonak.com



                                                                                                  Jason William Harbour
      GLC Business Services, Inc.
                                                  Post Oak Realty Investment Partners, LP      Hunton Andrews Kurth LLP
          28 Prince Street
                                                       13355 Noel Road, 22nd Floor                 951 East Byrd Street
        Rochester, NY 14607
                                                            Dallas, TX 75240                       Richmond, VA 23219
         mhayes@glcbs.com
                                                                                                jharbour@huntonAK.com



                                                                                                 Henry Pollard Long, III
                                                   Poe & Cronk Real Estate Group, Inc.
  Thomson Reuters Master Data Center                                                           Hunton Andrews Kurth LLP
                                                     10 S Jefferson Street, Suite 1200
          P.O. Box 673451                                                                         951 East Byrd Street
                                                           Roanoke, VA 24011
       Detroit, MI 48267-3451                                                                     Richmond, VA 23219
                                                        slawrence@poecronk.com
                                                                                                 hlong@huntonAK.com


                                                       BPP Lower Office REIT Inc.
                                                                                                 Jennifer Ellen Wuebker
       Carlyle Overlook JV, LLC                        BPP Connecticut Ave LLC –
                                                                                               Hunton Andrews Kurth LLP
             711 High Street                                BLDG ID: 26870
                                                                                                  951 East Byrd Street
         Des Moines, IA 50392                                P.O. Box 209259
                                                                                                  Richmond, VA 23219
       erin.albert@cushwake.com                           Austin, TX 78720-9259
                                                                                                jwuebker@huntonak.com
                                                   christopher.lyons@transwestern.com


                                                                                                    Douglas M. Foley
  BCal, LLC c/o Beacon Capital Partners                      EYP Realty LLC                     MCGUIREWOODS LLP
        200 State Street, 5th Floor                          P.O. Box 844801                         Gateway Plaza
           Boston, MA 02109                            Los Angeles, CA 90084-4801                 800 East Canal Street
accountantmontgomery@avisonyoung.com                 james.ishibashi@brookfield.com             Richmond, Virginia 23219
                                                                                               dfoley@mcguirewoods.com


                                                                                                    Sarah B. Boehm
     Parmenter Realty Fund III, Inc.                   New Boston Long Wharf, LLC               MCGUIREWOODS LLP
    701 Brickell Avenue, Suite 2020               c/o The Corporation Trust Company, r/a             Gateway Plaza
           Miami, FL 33131                                 1209 Orange Street                     800 East Canal Street
         nreser@parmco.com                                Wilmington, DE 19801                 Richmond, Virginia 23219
                                                                                              sboehm@mcguirewoods.com


                                                                                                     Shawn R. Fox
                                                   Iron Mountain Records Management
       Latham & Watkins LLP                                                                     MCGUIREWOODS LLP
                                                              448 Broadway
         885 Third Avenue                                                                            Gateway Plaza
                                                          Ulster Park, NY 12487
      New York, NY 10022-4834                                                                     800 East Canal Street
                                                      noe.lebeau@ironmountain.com
         eric.pike@lw.com                                                                       Richmond, Virginia 23219
                                                     Bankruptcy2@ironmountain.com
                                                                                                sfox@mcguirewoods.com

                                                                                                  ULX Partners, LLC
                                                       NetRight Intermediate LLC              100 Broadway, 22nd Floor
         60 State TRS (DE) LLC
                                                             iManage LLC                      New York, New York 1005
       320 Park Avenue, Floor 17
                                                    540 W. Madison Street, Suite 2400              Nicholas Hinton
          New York, NY 10022
                                                           Chicago, IL 60661                        Daniel E. Reed
    ahillman@oxfordproperties.com
                                                         agreen@clarkhill.com               Nicholas.hinton@Unitedlex.com
                                                                                               Dan.reed@unitedlex.com


                                                                                                Karen M. Crowley, Esq.
           ConvergeOne, Inc.                      Integreon Managed Solutions (ND) Inc.
                                                                                                Crowley Liberatore P.C.
           3344 Highway 149                               3247 47th Street South
                                                                                               150 Boush Street, Suite 300
            Eagan, MN 55121                                 Fargo, ND 58104
                                                                                                   Norfolk, VA 23510
       esalley@convergeone.com                         murray.joslin@integreon.com
                                                                                                kcrowley@clrbfirm.com
      Case 19-34574-KRH                  Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                  Desc Main
                                                Document    Page 15 of 19
     Michael G. Gallerizzo, Esquire                                                                David R. Ruby, Esquire
                                                         Parma Richmond, LLC
       Michael D. Nord, Esquire                                                                 William D. Prince IV, Esquire
                                                             c/o Kevin J. Funk
     GEBHARDT & SMITH LLP                                                                        ThompsonMcMullan, P.C.
                                                    Durrette Arkema Gerson & Gill PC
     One South Street, Suite 2200                                                               100 Shockoe Slip, Third Floor
                                                    1111 East Main Street, 16th Floor
      Baltimore, Maryland 21202                                                                  Richmond, Virginia 23219
                                                        Richmond, Virginia 23219
        mgall@gebsmith.com                                                                           druby@t-mlaw.com
                                                           kfunk@dagglaw.com
        mnord@gebsmith.com                                                                         wprince@t-mlaw.com


           Amy Simon Klug                                   Joseph Corrigan                          JM Partners, LLC
     HOLLAND & KNIGHT LLP                         Iron Mountain Information Mgmt, LLC               Attn: John Marshall
   1650 Tysons Boulevard, Suite 1700                       One Federal Street                   6800 Paragon Place, Suite 202
          Tysons, VA 22102                                 Boston, MA 02110                      Richmond, VA 23230-1656
        amy.simon@hklaw.com                          Bankruptcy2@ironmountain.com              JMarshall@JMPartnersLLC.com


                                                                                                     Peter D. Bilowz, Esq.
SAUL EWING ARNSTEIN & LEHR LLP                   SAUL EWING ARNSTEIN & LEHR LLP                    Douglas B. Rosner, Esq.
  Maria Ellena Chavez-Ruark, Esquire                     Robert C. Gill, Esquire                 GOULSTON & STORRS PC
    500 East Pratt Street, 9th Floor            1919 Pennsylvania Avenue, N.W., Suite 550            400 Atlantic Avenue
         Baltimore, MD 21202                          Washington, D.C. 20006-3434                  Boston, MA 02110-3333
        maria.ruark@saul.com                              robert.gill@saul.com                   pbilowz@goulstonstorrs.com
                                                                                                 drosner@goulstonstorrs.com

                                                        Mary Joanne Dowd, Esq.
           David G. Barger
                                                          Jackson D. Toof, Esq.                Robert H. Chappell III, Esquire
         Thomas J. McKee, Jr.
                                                             Arent Fox LLP                           SPOTTS FAIN PC
        Greenberg Traurig, LLP
                                                           1717 K Street, NW                  411 East Franklin Street, Suite 600
   1750 Tysons Boulevard, Suite 1000
                                                         Washington, DC 20006                    Richmond, Virginia 23219
        McLean, Virginia 22102
                                                        mary.dowd@arentfox.com                    rchappell@spottsfain.com
         bargerd@gtlaw.com
                                                       jackson.toof@arentfox.com


       Jennifer J. West, Esquire                       Neil E. McCullagh, Esquire                Karl A. Moses, Jr., Esquire
          SPOTTS FAIN PC                                   SPOTTS FAIN PC                            SPOTTS FAIN PC
   411 East Franklin Street, Suite 600              411 East Franklin Street, Suite 600       411 East Franklin Street, Suite 600
      Richmond, Virginia 23219                          Richmond, Virginia 23219                 Richmond, Virginia 23219
        jwest@spottsfain.com                           nmccullagh@spottsfain.com                   kmoses@spottsfain.com



       Michael G. Wilson, Esq.                            Cynthia L. Hegarty                      Shawn C. Whittaker, Esq.
       MICHAEL WILSON PLC                              MORRISON SUND, PLLC                          Whittaker|Myers, PC
            PO Box 6330                             5125 County Road 101, Suite 200             1010 Rockville Pike, Suite 607
        Glen Allen, VA 23058                            Minnetonka, MN 55345                        Rockville, MD 20852
       mike@mgwilsonlaw.com                           chegarty@morrisonsund.com                  Shawn@whittakermyers.com


                                                         Joshua D. Stiff, Esquire
        Nicola G. Suglia, Esquire
                                                        Grayson T. Orsini, Esquire                Alexander R. Green, Esquire
   Fleischer, Fleischer & Suglia, P.C.
                                                      WOLCOTT RIVERS GATES                            CLARK HILL, PLC
         Four Greentree Centre
                                                       200 Bendix Road, Suite 300           1001 Pennsylvania Ave NW, STE 1300 S
       601 Route 73 N., Suite 305
                                                      Virginia Beach, Virginia 23452               Washington, D.C. 20004
           Marlton, NJ 08053
                                                            jstiff@wolriv.com                        agreen@clarkhill.com
       consult@fleischerlaw.com
                                                           gorsini@wolriv.com

                                                               Amy Wiekel
      Bank Direct Capital Finance
                                                    Commonwealth of Pennsylvania
            c/o Kevin J. Funk
                                                    Department of Labor and Industry
   Durrette Arkema Gerson & Gill PC
                                                        Collections Support Unit
   1111 East Main Street, 16th Floor
                                                       651 Boas Street, Room 925
       Richmond, Virginia 23219
                                                          Harrisburg, PA 17121
          kfunk@dagglaw.com
                                                     Ra-li-ucts-bankrupt@state.pa.us
  Case 19-34574-KRH             Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                           Desc Main
                                       Document    Page 16 of 19


                                                                                                        EXHIBIT A


                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      2
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                  ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO
             ESTABLISH PROCEDURES FOR SALES OF MISCELLANEOUS ASSETS

             This matter coming before the Court on the Chapter 7 Trustee’s Motion for Entry of an

    Order Establishing Procedures for Sale of Miscellaneous Assets and Memorandum in Support

    Thereof filed by Lynn L. Tavenner, the Chapter 7 Trustee (the “Chapter 7 Trustee” and/or the

    “Trustee”); the Court having reviewed the Motion and having heard the statements of counsel in

    support of the relief requested in the Motion at a hearing before the Court (the “Hearing”); the

    Court finding that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

    1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and (c) notice of the Motion

    (and service of the proposed order) was sufficient under the circumstances; and the Court having

    determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

    cause for the relief herein granted;



    2
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40                  Desc Main
                                 Document    Page 17 of 19




 IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED.

        2.      Capitalized terms not otherwise defined herein have the meanings given to them in

 the Motion.

        3.      The Chapter 7 Trustee is authorized, pursuant to §§ 105(a) and 363(b)(1) of the

 Bankruptcy Code, to sell, without further order of this Court, any and all assets of the Estate valued

 at $5,000.00 or less in accordance with the Miscellaneous Sales Procedures established in the

 Motion, and to take any and all action necessary, appropriate, or advisable to complete such

 Proposed Transactions.

        4.      Pursuant to Bankruptcy Code § 363(f), any and all sales consummated pursuant to

 the Miscellaneous Sales Procedures approved herein shall be free and clear of any and all valid

 liens, claims, and other encumbrances, with any such existing liens, claims, and encumbrances

 attaching to the proceeds of the sales approved herein.

        5.      All proceeds received by the Estate pursuant to the Miscellaneous Sales Procedures

 shall be placed into the Estate’s operating account for use consistent with the Cash Collateral Order

 or as otherwise ordered by this Court.

        6.      The Chapter 7 Trustee is authorized to take any action and enter into any agreement

 that, in her business judgment, is reasonably necessary or appropriate to effect any of the foregoing,

 including the presentation to the Court of an order, or series of orders, requesting authorization of

 the sale of any or all of the sales pursuant to the Miscellaneous Sales Procedures (even though the

 requirement of any such order is waived), which order(s) need be endorsed only by counsel to the

 Chapter 7 Trustee. Notwithstanding any order to the contrary, any order submitted to the Court in


                                                   2
Case 19-34574-KRH          Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40               Desc Main
                                  Document    Page 18 of 19




 connection with the Miscellaneous Sales Procedures shall be served only upon counsel for the

 Lender and the Office of the United States Trustee.

         7.        Pursuant to Bankruptcy Rule 7062, and notwithstanding Bankruptcy Rule 6004(h),

 this Order shall take effect immediately upon its entry.



  ENTERED:
                                                      UNITED STATES BANKRUPTCY JUDGE


 I ask for this:

 ______________________________________
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.com
 David N. Tabakin, Esquire (VSB No. 82709)
 DTabakin@TB-LawFirm.com
 Tavenner & Beran, PLC
 20 North 8th Street
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Telecopier: (804) 783-0178

         Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                   Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been served upon and/or endorsed by all necessary parties.


                                        Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  3
Case 19-34574-KRH        Doc 260 Filed 11/26/19 Entered 11/26/19 12:38:40   Desc Main
                                Document    Page 19 of 19




 Service List for Entered Order

 Robert B. Van Arsdale, Esquire
 Office of the United States Trustee
 701 East Broad Street, Room 4304
 Richmond, Virginia 23219

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219




                                            4
